Fulton County, Georgia, is a "wet county" and merely to have whisky in one's possession is not a violation of law. The officer, Paul Harrison, in his testimony, described the condition in which he found the room in question, and detailed the surrounding circumstances at the home *Page 760 
of the defendant at the time they found one William Tucker as he was entering the defendant's home with lottery tickets hidden upon his person. Tucker himself testified that he was the "writer man" carrying the tickets to the defendant's home, and that both he and the defendant were participating in the lottery in question. Harrison, in further detailing the attending circumstances, testified that "I went in the front door [of the defendant's home] and Ira [the defendant] was sitting in the kitchen. There were two more people sitting at the table by the defendant, and some white man was standing there along with some negro men. . . There was a little `jigger' or small glass with about an inch of corn whisky in it and also an empty bottle on the table." They also found over $2000 in silver coins, one-dollar bills, ten-dollar bills, twenty-dollar bills, fifty-dollar bills, and one-hundred-dollar bills, all of which were in a regular bank sack hidden in a trunk. The defendant objected to the testimony as to the whisky on the ground that it was irrelevant, immaterial, and prejudicial. The objection was overruled and he now excepts to that judgment. Even if the admission of this evidence could be said to be error, I think that it was harmless. See, in this connection, Franklin v.Macon, 12 Ga. 257; Sample v. Lipscomb, 18 Ga. 687.